By the Court, T. R. Strong, J.
The place of payment of the note, and residence of the indorser, being the city of Auburn, it was necessary, in order to charge the indorser, that notice to him of the non-payment of the note, should be personal, or left at his dwelling house or place of business; unless by his adding to the indorsement of his name on the note, the word and letters, “Auburn P. 0.” he directed notice to be served upon him by depositing it in that post office. The service of notice according to the direction of an indorser, al*140though different from the mod&prescribedbylawin the absence of such a direction, is sufficient. (Shelton v. Braithwait, 8 M. & Wels. 252.) Some purpose must have been intended by the addition, in this case, to the blank indorsement; and I cannot conceive of any other than to designate the mode of giving notice of dishonor by the maker. The statute, (Latos of 1835, p. 152, § 1,) declaring that when notice of non-acceptance of a bill, or non-payment of a bill or note, or other negotiable instrument, may be given by mail, it shall be sufficient if it be directed to the city or town where the person sought to be charged resided when the paper was drawn, “ unless such person, at the time of affixing his signature to such bill or note, or other negotiable instrument, shall, in addition thereto, specify thereon the post office to which he may require the notice to be addressed,” recognizes a specification of a post office in addition to the signature of an indorser or acceptor, ás a direction that notice may be directed to that post office. That statute does not embrace this case, as the case is not one where notice might, independent of such a specification, be given by mail; but it is applicable, and entitled to great force, upon the point as to the legitimate effect of the addition in question.
[Monroe General Term,
September 7, 1857.
I think the indorser was fixed by leaving the notice at the post office in Auburn.
It was .not necessary for the holder, in order to charge the subsequent indorser, to give notice of non-payment to the prior indorser; it belongs to each party to a note or bill, to give notice, or to see that notice is given, to all prior parties'to whom he would resort in case it should be necessary. (Chit. on Bills, Barb. ed. 530. Morgan v. Woodworth, 3 Johns. Cases, 89. 3 Kent's Com. 105, 108.)
The judgment must therefore be affirmed.
Johnson, T. R. Strong and WeTles, Justices.]